MORRIS, Judge.
Defendant candidly concedes that except for his seventh assignment of error he can find no prejudicial error. By his remaining assignment of error defendant contends that the trial court failed to instruct the jury on the question of defendant’s “knowledge” of possessing marijuana.
We have examined the charge contextually and find that the trial court’s instructions sufficiently addresses the contention raised by the defendant herein.
We also have reviewed the record as a whole and find no error prejudicial to defendant.
No error.
Judges Parker and Martin concur.